DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on May 23, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 3, 9, 17 and has newly added claim 21.  
Claims 1-21 remain pending in this application.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The amended claim 3 includes the phrase “a reference beam splitter configured to split a time delayed reference beam from the reference beam, wherein the imaging array is configured to receive the interference beam associated with the reference beam at a first time and a time delayed interference beam associated with the time delayed reference beam at a second time”, in light of this amended phrase, it is not clear how the image data processor is capable of separating  raw holographic data corresponding to a single frame of data from a single frame capture of the imaging array into a first effect frame of ray holographic data and a second effective frame of raw holographic data based on an incident angle of the interference beam on the imaging array and an incident angle of the time delayed interference beam on the imaging array, since the beam splitter shown in Figures 7 and 14, will only allow the reference beam and the split time delayed reference beam to interfere with the object beam and therefore received by the image array at the same incident angle.  If the separation of the raw holographic data is based on the incident angle then it is impossible to separate the raw holographic data of the interference beam associated with the reference beam and the raw holographic data of the interference beam associated with the time-delayed reference beam. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 9-16 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended phrase “associated with particle motion” recited in claims 1, 9 and 17 is confusing and indefinite since it is not clear what is this “particle motion”.  
 

The newly submitted claim 21, recites the phrase “indicate particles moving at a respiration or breathing frequency or particles moving at a vascular or heart beat frequency” that is confusing and indefinite since it is not clear how does this phrase logically relates to the method the recited in its base claim (claim 9).  
The scopes of the claims are confusing and indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Dubois et al (US 2012/0200901 A1) in view of the US patent issued to Marron et al (PN. 5,907,404) and the US patent application publication by Kreuzer et al (US 2004/0169903 A1).  
Claim 1 has been amended to necessitate the new grounds of rejection.  
Dubois et al teaches an interferometer that serves as the holographic imaging system that is comprised of an optical source (So, Figure 5) configured to output a source beam, a splitter (BS1) configured to split the source beam into a reference beam (3) and an object beam (2) that the object beam being incident on a target (Rs) to form a scattered object beam, a combiner (BS2) configured to combine filtered (filtered via the lenses L3 and L4) object beam with the reference beam to form an interference beam and an image array (4, or CCD, Figure 6) configured to receive the interference beam and generate frames of raw holographic data based on measurements of the interference beam over time.   
This reference has met all the limitations of the claims, but does not teach explicitly to include an image data processor, but it is typical in the art, as demonstrated by Marron et al to include a computer, (60, Figure 1), serves as an image data processor to receive the frames of raw holographic data from the image array and to generate an image base on the raw holographic data, (please see Figure 1 of Marron et al).  
These references further do not teach to remove data components within frames of raw holographic data.  Kreuzer et al in the same field of endeavor teaches a method for tracking particles of moving target in a holographic imaging device wherein data components within the  frames of raw holographic data that are associated with the background (which implicitly has motion frequency that is less that the motion frequency of the moved target subject and to form a conditioned raw holographic data (i.e. the sum difference holograms) and to generate an image based on the conditioned raw holographic data that contains the evolution of the object trajectory free from the background interference effects, (please see the abstract and paragraphs [0012] to [0017]).  It would then have been obvious to one skilled in the art to apply the teachings of Kreuzer et al to modify the raw holographic data so that the image of the motion or trajectory of the moving particles or target may be generated by the holographic imaging device without the spurious background interference effects.  
With regard to claim 2, Kreuzer et al teaches that the conditioned raw holographic data may be generated by subtracting a single image frame from the raw holographic data of the one or more frames, (please see paragraph [0017]).   Although this reference does not teach explicitly that the single image frame to be subtracted is an average image frame, such modification is considered obvious to one skilled in the art to remove the background interference effects.  
With regard to claim 4, it is within general level skill in the art to divide the conditioned raw holographic data of a frame into a plurality of tiles, (i.e. the data can be arbitrarily divided).  It is implicitly true that each tile of the conditioned raw holographic data has magnitude data and phase data.   Since the claim fails to define what considered the “quality score” such could be broadly defined and arbitrarily interpreted.  The quality score therefore can arbitrarily assigned and the holographic data is generated by the combination of the holographic image for each tile.  
With regard to claims 5 and 8, it is implicitly true that for the time sequenced frames of the raw holographic data, certain correlation and decorrelation among the frames, and therefore the decorrelation time, may be found by calculating the autocorrelation function.  
With regard to claims 6 and 7, Kreuzer et al teaches that the image of the trajectory of the moving particle of the target can be obtained, which means the relative motion of the target may be determined and indicated.  Typical complex cross correlation known in the art may be calculated which differential phase between frames may be determined.  

Claims 9-16, 17-20 and newly added claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent issued to Marron et al (PN. 5,907,404) in view of the US patent application publication by Kreuzer et al (US 2004/0169903 A1).
Claims 9 and 17 have been amended claim 21 has been newly added to necessitate the new grounds of rejection.  
Marron et al teaches a method that is comprised of outputting a source beam from an optical source (12, Figure 1), splitting the source beam into a reference beam (31) and an object beam (30) incident on a target (36) to form a scattered object beam, combining the scattered object beam with the reference beam to form an interference beam, receiving the interference beam at an imaging array or detector array (58) and generating frames of raw holographic data based on measurements of the interference beam.  An image based on the raw holographic data is then obtained.  
With regard to claim 17, Marron et al teaches a method that is comprised of receiving an interference beam at an imaging array or detector array (58) that the interference beam being formed by mixing a scattered object beam (30, Figure 1) from a target (36) and a reference beam (31) and generating frames of raw holographic data based on measurements of the interference beam and generating an image based on the raw holographic data.  
This reference however does not teach explicitly to include the method step of removing data components within the frames of raw holographic data that are associated with the particle motion.  Kreuzer et al in the same field of endeavor teaches a method for tracking particles of moving target in a holographic imaging device wherein data components within the  frames of raw holographic data, (time sequenced frames that is over the time), that are associated with the background (which implicitly has motion frequency that is less that the motion frequency of the moved target subject and to form a conditioned raw holographic data (i.e. the sum difference holograms) and to generate an image based on the conditioned raw holographic data that contains the evolution of the object trajectory free from the background interference effects, (please see the abstract and paragraphs [0012] to [0017]).  It would then have been obvious to one skilled in the art to apply the teachings of Kreuzer et al to modify the raw holographic data so that the image of the motion or trajectory of the moving particles or target may be generated by the holographic imaging device without the spurious background interference effects.  

With regard to claims 10 and 18, Kreuzer et al teaches that the conditioned raw holographic data may be generated by subtracting a single image frame from the raw holographic data of the one or more frames, (please see paragraph [0017]).   Although this reference does not teach explicitly that the single image frame to be subtracted is an average image frame, such modification is considered obvious to one skilled in the art to remove the background interference effects.  
With regard to claims 11 and 19, Kreuzer et al teaches that time sequenced raw holographic data may be generated and separated to create first effective frame of raw holographic data and second effective frame of raw holographic data, (please see paragraph [0015]).  Although this reference does not teach explicitly that separation is based on the incident angle, such modification is either implicitly met or obviously modified by the one skilled in the art.  
With regard to claims 12 and 20, it is within general level skill in the art to divide the conditioned raw holographic data of a frame into a plurality of tiles, (i.e. the data can be arbitrarily divided).  It is implicitly true that each tile of the conditioned raw holographic data has magnitude data and phase data.   Since the claim fails to define what considered the “quality score” such could be broadly defined and arbitrarily interpreted.  The quality score therefore can arbitrarily assigned and the holographic data is generated by the combination of the holographic image for each tile.  
With regard to claims 13 and 16, it is implicitly true that for the time sequenced frames of the raw holographic data, certain correlation and decorrelation among the frames, and therefore the decorrelation time, may be found by calculating the autocorrelation function.  
With regard to claims 14 and 15, Kreuzer et al teaches that the image of the trajectory of the moving particle of the target can be obtained, which means the relative motion of the target may be determined and indicated.  Typical complex cross correlation known in the art may be calculated which differential phase between frames may be determined.  
With regard to newly added claim 21, these references do not teach explicitly that the movement frequency threshold is selected to remove data components within the frames of the raw holographic data that indicate particles moving at a respiration or breathing frequency or particles moving at a vascular or hear beat frequency.  But since the claims (including the base claim) does not define what considered to be the claimed “particle motion” it is impossible to interpret the “data component … that indicate particles moving at respiration or breathing frequency or particles moving at a vascular or heat beam frequency”.  It can only be examined in the broadest interpretation.  Kreuzer et al teaches that the method is for tracking particles wherein the method may be utilized (as intended use) to tracking particle motion in relating to hear beat.  
Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive. The newly amended and newly added claim have been fully considered and they are rejected for the reasons stated above.  
In response to applicant’s arguments, the claims fails to teach what is this “particle motion” which means where does this particle motion come from?  The claimed “particle motion” does not have any logical and structural relationship to the holographic imaging system including optical source, splitter, combiner, imaging array and image data processor.  If the particle motion is related to the motion of the object intended to be holographic imaged, such needs to be explicitly stated in the claims.  
In response to applicant’s arguments which states the cited references do not teach the feature “remove data components within the frames raw holographic data that are associated with particle motion having a motion frequency that is less than a movement frequency threshold to form conditioned ray holographic data”, the examiner respectfully disagrees for the reasons stated below.  Firstly, since the claims fail to explicitly define what considered to be the “particle motion” and where does this “particle motion” come from, this feature can only be examined in the broadest interpretation.  Applicant’s arguments based on “particle motion” are also not persuasive to overcome the rejection, since applicant’s arguments relied upon are not explicitly stated in the claims.  Secondly, The cited Kreuzers teaches that the target object for holographic imaging has a defined motion which means the target object include particles in motion.  Kreuzer et al further teaches that the background image, which is motionless or has a motion less than the threshold, in the raw holographic data is subtracted to generated conditioned hologram and therefore generates image that contains the time evolution of the moving target object trajectory free from spurious background.  The subtracted background indeed is the data associated with the moving particles.  The cited Kreuzer et al reference therefore reads on the claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872